COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-045-CR
 
 
MITCHELL LEE MAYNARD                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




A jury
convicted Appellant Mitchell Lee Maynard of driving while intoxicated, and the
trial court sentenced him to ninety days in jail and a fine of $550, probated
for twenty-four months.  On December 30,
2009, this court abated this appeal and remanded this case to the trial court
to determine among other things whether Appellant wanted to continue his
appeal.  On February 17, 2010, in the
hearing held pursuant to our December 30, 2009 order, Appellant testified on the
record that he wants Ato discontinue the appeal@ and
that he does not wish to go forward with the appeal.  Appellant was represented by counsel at the
hearing, as was the State.  We hold that
this procedure substantially complies with rule 42.2(a) of the rules of
appellate procedure.[2]
No
decision of this court having been delivered before we received evidence of
Appellant=s desire to dismiss his appeal,
we dismiss this appeal.[3]
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ. 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b) 
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 42.2(a).


[3]See Tex. R. App. P. 42.2(a),
43.2(f).